Title: To John Adams from Benjamin Rush, 6 July 1811
From: Rush, Benjamin
To: Adams, John



My dear Old friend,
Philadelphia July 6. 1811

Yrs. of June 21st. came safe to hand. I shall reply to it give you the echo of it in a few days. Not knowing to whom it is proper to send the enclosed packet from Lord Bircham, I have taken the liberty to address it to you. It contains (I suppose) a curious, heterogeneous oration by his Lordship delivered before some Americans in Edingh: on the Anniverrsary of General Washington’s birth day.—
Health, respect & friendship! / from Dear Sir yours / truly

Benjn: Rush